
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3


         SPX CORPORATION
SUPPLEMENTAL RETIREMENT SAVINGS PLAN

As Amended and Restated December 31, 1999
(codified to include all amendments as of December 31, 2004)

i

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
  page

--------------------------------------------------------------------------------

ARTICLE I   DEFINITIONS   2 1.1   Accounting Date   2 1.2   Administrator   2
1.3   Affiliated Company or Affiliate   2 1.4   Beneficiary   2 1.5   Board   2
1.6   Code   2 1.7   Company   2 1.8   Compensation   2 1.9   Compensation
Committee   2 1.10   Deferred Account or Account   2 1.11   Deferred Mutual Fund
Unit   2 1.12   Dividend Date   2 1.13   Employee   2 1.14   EVA   3 1.15  
Participant   3 1.16   Plan   3 1.17   Plan Year   3 1.18   Qualified Savings
Plan   3 1.19   Recordkeeper   3 1.20   Severance Agreement   3 1.21   Severance
Pay   3 1.22   Trustee   3
ARTICLE II
 
ELIGIBILITY
 
4 2.1   Participation   4 2.2   Limits on Participation   4 2.3   Reduction in
Status; Removal From Participation   4 2.4   Participation Relative to Severance
Pay   4
ARTICLE III
 
CONTRIBUTIONS AND DEFERRAL ACCOUNTS
 
5 3.1   Elections To Contribute   5 3.2   Duration of Election   5 3.3  
Disposition of Excess Contributions in the Qualified Plan   5 3.4   Company
Matching Contributions   5 3.5   Vesting of Participant Deferrals   6 3.6  
Effect of Severance Agreement   6
ARTICLE IV
 
PARTICPANTS' ACCOUNT AND INVESTMENT CREDITS
 
7 4.1   Participants' Accounts   7 4.2   Deferred Mutual Fund Credits   7 4.3  
Selection of Deferred Mutual Funds   7 4.4   Changing Deferred Mutual Funds   7
4.5   Dividends   7          

ii

--------------------------------------------------------------------------------



ARTICLE V   PAYMENT OF ACCOUNT   8 5.1   Form of Benefit   8 5.2   Election of
Payment Option   8 5.3   Commencement of Benefit   8 5.4   Source of Benefit
Payments   8 5.5   Payment at Death of Participant   8 5.6   Beneficiary
Designation   9
ARTICLE VI
 
ADMINISTRATION OF THE PLAN
 
10 6.1   Administration by the Company   10 6.2   General Powers of
Administration   10
ARTICLE VII
 
AMENDMENT OR TERMINATION
 
11 7.1   Amendment or Termination   11 7.2   Effect of Amendment or Termination
  11
ARTICLE VIII
 
GENERAL PROVISIONS
 
12 8.1   Funding   12 8.2   General Conditions   12 8.3   No Guaranty of
Benefits   12 8.4   No Enlargement of Employee Rights   12 8.5   Spendthrift
Provision   12 8.6   Applicable Law   12 8.7   Small Benefits   12 8.8  
Incapacity of Recipient   12 8.9   Corporate Successor   12 8.10   Unclaimed
Benefit   12 8.11   Limitations on Liability   13 8.12   Duties of Participants
and Beneficiaries   13
ARTICLE IX
 
CHANGE-OF-CONTROL
 
14 9.1   Benefit Rights Upon Change-of-Control   14 9.2   Definition of
Change-of-Control   14 9.3   Excess Parachute Payments by the Company.   16
ARTICLE X
 
SPECIAL PROVISIONS
 
18 10.1   Former Participants in the General Signal Corporation Deferred
Compensation Plan   18

iii

--------------------------------------------------------------------------------






SPX CORPORATION
SUPPLEMENTAL RETIREMENT SAVINGS PLAN


        The SPX Corporation Supplemental Retirement Savings Plan (the "Plan")
was adopted effective January 1, 1990. The Plan as set forth herein has been
amended and restated effective as of December 31, 1999. The Plan is established
and maintained by SPX Corporation in order to allow an Employee to (a) make
pre-tax salary reduction contributions, and (b) to receive Company matching
contributions, in each case, excess of those permitted by the Company's
tax-qualified 401(k) plan, known as the "SPX Corporation Retirement Savings and
Stock Ownership Plan."

        The provisions of this Plan are only applicable to Participants who were
in the employ of SPX Corporation on or after December 31, 1999 (except as
provided in Section 10.1). Participants who retired prior to that date (or the
surviving spouses or beneficiaries of such Participants) shall be eligible for
benefits, if any, under the terms of the Plan then in effect, or as subsequently
amended to specifically apply to retirement under prior versions of the Plan.

1

--------------------------------------------------------------------------------






ARTICLE I
DEFINITIONS


        Wherever used herein the following terms shall have the meanings
hereinafter set forth:

         1.1  "Accounting Date" means each business day.

         1.2  "Administrator" means the Company, as set forth in Section 6.1.

         1.3  "Affiliated Company" or "Affiliate" means any corporation, trade
or business entity which is a member of a controlled group of corporations,
trades or businesses, or an affiliated service group, of which the Company is
also a member, as provided in Code Sections 414(b), (c), (m) or (o).

         1.4  "Beneficiary" means the person, trust or estate designated to
receive the balance of the Participant's account under the Qualified Savings
Plan.

         1.5  "Board" means the Board of Directors of the Company.

         1.6  "Code" means the Internal Revenue Code of 1986, as amended from
time to time, and any regulations relating thereto.

         1.7  "Company" means (a) SPX Corporation, (b) any Affiliated Company or
Affiliate, provided that any such Affiliated Company or Affiliate shall,
subsequent to December 31, 1999, be included in the definition of "Company" only
to the extent determined by action of the Officer of SPX Corporation empowered
to make such employee benefit determinations, and (c) any other entity resulting
from a reorganization, merger or consolidation into or with the Company, or a
transfer or sale of substantially all of the assets of the Company.

         1.8  "Compensation" means the total amount paid to a Participant by the
Company inclusive of bonuses, overtime pay, Regular Pre-Tax Contributions to the
Qualified Savings Plan, Additional Pre-Tax Contributions to the Qualified
Savings Plan, and salary reduction contributions to this Plan, but excluding
therefrom those items excluded from Compensation under the Qualified Savings
Plan (one such exclusion being the payment of the "bank" portion of a
Participant's EVA Incentive Plan account as a result of termination of
employment or Change in Control). Notwithstanding the foregoing,
(a) Compensation shall not be reduced pursuant to the application of Code
Section 401(a)(17), which applies to the Qualified Savings Plan but shall not be
applied to this non-qualified plan, and (b) Severance Pay shall be treated as
Compensation under the Plan if a Participant's Severance Agreement with the
Company so provides.

         1.9  "Compensation Committee" means the Compensation Committee of the
Company's Board of Directors. When used herein, "Committee" shall also include
any person or persons to whom the Committee's authority has been lawfully
delegated.

       1.10  "Deferred Account" or "Account" means the Participant's interest in
the Plan and includes separate salary reduction and Company matching
contributions accounts for each of the Deferred Mutual Funds for which Deferred
Mutual Fund Units are credited to Participant Deferral Accounts, as described in
Sections 4.1 and 4.2.

       1.11  "Deferred Mutual Fund Unit" means the equivalent of one share of a
respective mutual fund or other security designated by the Compensation
Committee for purposes of measuring the value of a Deferred Account established
pursuant to Article IV of the Plan.

       1.12  "Dividend Date" means, with respect to the mutual funds or other
securities, underlying a Deferred Mutual Fund Unit, the payment date of any
dividend declared on such mutual fund or securities.

       1.13  "Employee" means an employee of the Company who is a participant
under the Qualified Savings Plan (or any successor or replacement to the
Qualified Savings Plan). The term "Employee"

2

--------------------------------------------------------------------------------




shall also include an individual who has terminated employment with the Company
if (and to the extent that) the individual's Severance Agreement with the
Company permits the deferral of Severance Pay under this Plan. The term
"Employee" shall also include each employee of the Company who participated in
the Deferred Compensation Plan of United Dominion Industries, Inc. (the "UDI
Plan") or the Deferred Compensation Plan for Employees of Litwin Engineers &
Contractors, Inc. (the "Litwin Plan") and whose Account Balance (as that term is
defined in the UDI Plan), as of January 1, 2002, or Benefit Account (as that
term is defined in the Litwin Plan), as of January 1, 2002, was transferred to
the Plan despite the fact that such employee does not meet the eligibility
requirements to actively participate in the Plan.

    1.13A  "ERISA" means the Employee Retirement Income Security Act of 1994, as
amended.

       1.14  "EVA" means the Company's Executive EVA Incentive Plan, and "EVA
Bonus" means an annual bonus paid by that Plan.

       1.15  "Participant" means an Employee who is eligible to participate in
this Plan pursuant to Article II hereof who has filed a deferral election and
shall include a former Employee who continues to have an account under this
Plan.

       1.16  "Plan" means this SPX Corporation Supplemental Retirement Savings
Plan.

       1.17  "Plan Year" means the twelve-month period beginning December 31,
effective December 31, 1999. Prior to that date, "Plan Year" meant the calendar
year.

       1.18  "Qualified Savings Plan" means the SPX Corporation Retirement
Savings and Stock Ownership Plan and each predecessor, successor or replacement
to the said Qualified Plan.

       1.19  "Recordkeeper" means the organization selected by the Company to
keep information concerning the Account of each Participant in the Plan.

       1.20  "Severance Agreement" means a written agreement between an
individual and the Company, defining the terms and conditions surrounding the
individual's termination of employment with the Company, including (without
limitation) whether, and to what extent the individual's Severance Pay may be
deferred as contributions to this Plan.

       1.21  "Severance Pay" means cash remuneration paid to an Individual who
has terminated employment with the Company, pursuant to the Company's Severance
Pay Policy or as otherwise specifically provided in the individuals' Severance
Agreement.

       1.22  "Trustee" means the person or entity chosen by the Company to hold
company assets which may be used to provide benefits under this Plan. The assets
of any such trust remain the Company's property and will be subject to the
claims of creditors should the Company become insolvent.

--------------------------------------------------------------------------------

Words in the masculine gender shall include the feminine and the singular shall
include the plural, and vice versa, unless qualified by the context. Any
headings used herein are included for ease of reference only, and are not to be
construed so as to alter the terms hereof.

3

--------------------------------------------------------------------------------






ARTICLE II
ELIGIBILITY


        2.1    Participation.    An Employee shall become eligible to be a
Participant hereunder upon designation as such by the Compensation Committee.
Such designation shall be made in writing and filed with the records of the
Plan, and may either be by name, position, or organizational level or as
otherwise determined by the Committee. The Compensation Committee shall promptly
notify those Employees selected as Participants hereunder of their participation
and shall offer to such Participants the opportunity to make contributions
hereunder, as set forth at Section 3.1 hereof.

        2.2    [RESERVED]    

        2.3    Reduction in Status; Removal From Participation.    Except in the
event of a Change-of-Control (as defined in Article IX), if the Participant's
compensation or level of responsibility is reduced, the Compensation Committee
may reexamine the Participant's eligibility and make a new determination as to
whether he shall be entitled to continue to contribute as a Participant
hereunder. If an Employee is removed from Participation pursuant to this
Section 2.3, he shall make no further contributions to this Plan, nor shall the
Company make any further contributions on his behalf. However, his Deferred
Account shall continue to be held for his benefit pursuant to the terms of this
Plan, and it shall continue to share in changes in value pursuant to Section 4.2
hereof.

        2.4    Participation Relative to Severance Pay.    An individual who has
terminated employment with the Company shall be an eligible Participant to the
extent provided in the individual's Severance Agreement.

--------------------------------------------------------------------------------

Individuals not initially treated and classified by their employer as common-law
employees on the payroll records of their employer, including, but not limited
to, leased employees, independent contractors or any other contract employees,
shall be excluded from participation irrespective of whether a court,
administrative agency or other entity determines that such individuals are
common law employees.

4

--------------------------------------------------------------------------------




ARTICLE III
CONTRIBUTIONS AND DEFERRAL ACCOUNTS


        3.1    Elections To Contribute.    A Participant who has elected to make
salary reduction contributions to the Qualified Savings Plan may also elect to
have a percentage of Compensation deferred under this Plan. Such deferrals shall
occur on a per payroll basis. Such an election with respect to any Plan Year
must be made, with respect to amounts paid during such Plan Year, prior to the
commencement of that Plan Year, on a date prescribed by the Administrator;
PROVIDED that a newly-eligible Participant may make an election to defer
Compensation to this Plan within not more than 60 days after becoming an
eligible Participant, which election shall apply only to Compensation earned
after the election is made.

        A Participant may separately elect (i) a Basic Deferral percentage (up
to 50% of Compensation, which includes, without limitation, EVA and other
bonuses), and (ii) a Supplemental Bonus Deferral percentage (in 10% increments,
up to 100%), applicable only to the annual EVA bonus. The Supplemental Bonus
Deferral percentage shall be reduced by the portion of the EVA bonus already
deferred pursuant to a Basic Deferral Election.

        Having made such an election, the percentage of Compensation a
Participant has elected to defer shall be credited by the Company to this Plan
for any Plan Year with respect to all Compensation as defined by this Plan (or
of an annual EVA bonus payment) and paid during such Plan Year. However, no
contributions are made to this Plan with respect to a Participant until one or
more of the applicable limits in the Qualified Savings Plan has been reached.
Such applicable limits under the Qualified Savings Plan are as follows:

(a)The limit on compensation under Code Section 401(a)(17);

(b)The limit on deferrals under Code Sections 401(k) and 401(m);

(c)The limit on annual additions to accounts under Code Section 401;

(d)The Qualified Savings Plan limit of deferrals to 50% of Compensation; and

(e)The maximum deductible Contribution limits under Code Section 404(a)(3).

Notwithstanding the foregoing, if a Participant's Severance Agreement so
provides, elections to contribute shall apply to amounts payable under that
agreement, and shall be contributed to this Plan regardless of whether the
limits of (a)—(e) above have been exceeded, as further provided at Section 3.6.

        3.2    Duration of Election.    A Participant's election to defer
Compensation under this Plan as described at Section 3.1 above shall remain in
effect for each Plan Year until revised by the Participant for a subsequent Plan
Year as described in Section 3.1 or, if earlier, until the Participant's
participation in this Plan terminates pursuant to Section 2.3 or otherwise.

        3.3    Disposition of Excess Contributions in the Qualified Plan.    In
any case in which a Participant's salary reduction contributions to the
Qualified Plan would be returned to the Participant by reason of the operation
of Code Sections 401(k), 401(m), or 402(g), such contributions shall not be made
available to the Participant, but shall automatically be transferred from the
Qualified Savings Plan to the Participant's Deferred Account under this Plan.
Such contributions shall be allocated to the Participant's Account in this Plan
for the Plan Year in which such contributions are deposited in this Plan.

        3.4    Company Matching Contributions.    For each Plan Year, a
Participant's deferrals under this Plan shall be credited with the same
percentage of Compensation as matched by the Company under the Qualified Savings
Plan, to the extent such deferrals have not received a match on that percentage

5

--------------------------------------------------------------------------------




of Compensation under the Qualified Savings Plan. The matching contribution to
be made under this Plan shall follow any increase or decrease in the match made
for the Qualified Savings Plan, and shall be made only after the maximum match
has been made under the Qualified Savings Plan. In the case of a Participant
whose severance agreement with the Company so provides, all deferrals to this
Plan shall be eligible for Company matching contributions.

        3.5    Vesting of Participant Deferrals.    A Participant shall be fully
vested in all allocations made to his Account pursuant to Section 3.1 and in the
Company matching credits made to his Account pursuant to Section 3.4.

        3.6    Effect of Severance Agreement.    In case of a Participant whose
Severance Agreement provides for continued participation, (a) all Severance Pay
shall be treated as Compensation under this Plan, (b) prior deferral elections
may continue or new deferral elections may be made under this Plan, (c) all
Qualified Savings Plan limits will be presumed to be exceeded, and (d) the
Participant may prospectively elect to defer any percentage of Severance Pay to
this Plan, following such forms and procedures as the Company may prescribe.

6

--------------------------------------------------------------------------------




ARTICLE IV
PARTICPANTS' ACCOUNT AND INVESTMENT CREDITS


        4.1    Participants' Accounts.    A separate Deferred Account shall be
established by the Recordkeeper for each Participant which shall accurately
reflect his interest in this Plan. Each Account shall consist of three
sub-Accounts, one for the Participant's deferrals made to this Plan pursuant to
Section 3.1 eligible for matching credits, one for deferrals which are not
eligible for Company matching credits, and one for the Company matching credits
made pursuant to Section 3.4. Each Participant shall be advised at least
quarterly of the status of his Account.

        4.2    Deferred Mutual Fund Credits.    The Company shall establish a
Deferred Account for each Participant who makes an election to defer
Compensation, as provided in Section 3.1. The balance of a Participant's
Deferred Account is dependent upon the value per share of the mutual fund shares
or other securities underlying the Deferred Mutual Fund Units, and is therefore
subject to market fluctuations in value until distributed to a Participant.

        4.3    Selection of Deferred Mutual Funds.    Each Participant (and
Beneficiary, as provided at Section 5.5) shall be permitted to direct the manner
in which credits to his Account shall be treated as invested from among such
Deferred Mutual Fund Units determined by the Compensation Committee from time to
time and communicated to Participants. Each Participant shall choose the
percentage of his Account treated as invested in each Deferred Mutual Fund Unit
provided that not less than 10% of the Participant's contributions and Company
contributions shall be designated for any one such Fund. Within each Investment
Fund, each Participant shall have a separate account to which his Account and
contributions, together with investment gains or losses, shall be credited.

        4.4    Changing Deferred Mutual Funds.    A Participant may elect to
change the mix of the Deferred Mutual Fund Units credited to the Participant's
Deferred Account by providing notice to the Company (or a recordkeeper it has
retained to maintain Accounts) by means of a written notice or such other
methods, including a telephone voice response system, as may be made available
from time to time. Such conversion shall be effective as of the date such notice
is received (if received before 4:00 p.m., eastern time), based upon the value
of the mutual fund shares or other securities underlying the Deferred Mutual
Fund Units at such time.

        4.5    Dividends.    At any time a balance in Deferred Mutual Fund Units
is maintained in an Account, there shall be credited to the Account additional
Deferred Mutual Fund Units on each Dividend Date. Such additional number of
Deferred Mutual Fund Units shall be determined by reference to the number of
mutual fund shares or other securities that would be issued by the mutual fund
or the issuer of the other securities with respect to the reinvestment of such
dividend. In the absence of such reinvestment, the number of such additional
Deferred Mutual Units shall be determined by (i) multiplying the total number of
Deferred Mutual Fund Units (including fractional Deferred Mutual Fund Units)
credited to the Account immediately prior to the Dividend Date by the amount of
the dividend per share of the underlying mutual fund or other security and
(ii) dividing the product by the Fair Market Value Per Share as of such Dividend
Date. Additional Deferred Mutual Fund Units shall be similarly credited on each
Dividend Date on which a balance Deferred Mutual Fund Units is maintained in the
Account.

7

--------------------------------------------------------------------------------




ARTICLE V
PAYMENT OF ACCOUNT


        5.1    Form of Benefit.    At the Participant's election, a
Participant's Account under this Plan shall be paid in one of the following
forms:

        (a)    In an immediate lump sum.

        (b)    In periodic annual installments payable for a period of up to ten
(10) years. So long as the Participant retains funds in his Account, earnings,
gains and losses shall be credited to the Account.

        (c)    In periodic monthly installments, payable for a period of up to
ten (10) years. So long as the Participant retains funds in his Account,
earnings, gains, and losses shall be credited to the Account.

        (d)    A Participant who makes no election within the time provided in
Section 5.2 shall receive a lump sum payment of the Participant's Account,
valued on the date of termination, death or retirement.

        5.2    Election of Payment Option.    The Participant shall select a
form of payment at the time that he chooses to make an election to contribute to
the Plan, pursuant to Section 3.1. Thereafter, a Participant may change his
election at any time that is at least one year prior to his retirement, death,
disability or other termination of employment from the Company. Notwithstanding
a Participant's payment election under Section 5.1, payments shall not be made
until the year following the year of termination to the extent a payment would
otherwise be subject to Code Section 162(m).

        5.3    Commencement of Benefit.    Except in the case of a distribution
upon death pursuant to Section 5.5 hereof, payment of a Participant's Account
under this Plan shall commence at the time selected by the Participant from the
list below, which selection must be made at least one year prior to the
commencement of payment:

(a)upon separation from service,

(b)on the date which is a specified number of months after separation from
service, or

(c)on a specified date,

PROVIDED that the selection of commencement date may be changed by a Participant
prior to separation from service, so long as the new choice of payment
commencement date is at least one year after the date of change in election. If
the Administrator receives, within one year of the selected payment date, a new
election to change commencement date, such election will be void, and the prior
election will govern.

        In no event shall the date for commencement of payments occur prior to
separation from service, and notwithstanding any election to the contrary,
benefits shall commence to be paid after a Participant has both attained age
701/2 and separated from service.

        5.4    Source of Benefit Payments.    Any Deferred Account payable to a
Participant or a Participant's Beneficiary shall be paid from the SPX
Corporation Trust for Individual Account Defined Contribution Plans to the
extent funds are available in the Participant's Account in such Trust, with any
additional amount due to be paid by the Company.

        5.5    Payment at Death of Participant.    In the event a Participant
dies before payment of his Account under this Plan commences, or in the event a
Participant dies after such payment commences but before he has received the
entire balance in his Account, payment of such Participant's Account under this
Plan shall commence to the Beneficiary designated by the Participant in the
payment form selected by the Participant, but with an immediate commencement of
benefit payments, if payments had not previously commenced. So long as an
Account remains in this Plan with respect to a

8

--------------------------------------------------------------------------------




Beneficiary, that Account shall continue to be credited with earnings, gains and
losses, and a Beneficiary may continue to change Deferred Mutual Funds as
provided in Section 4.4.

        5.6    Beneficiary Designation.    Effective for Participant's who die
on or after December 31, 1999, the Beneficiary or Beneficiaries who shall
receive the Participant's interest in this Plan in the event of the
Participant's death shall be identical to the Beneficiary or Beneficiaries
identified under the Qualified Savings Plan. There shall be no separate
beneficiary election with respect to this Plan.

9

--------------------------------------------------------------------------------






ARTICLE VI
ADMINISTRATION OF THE PLAN


6.1Administration by the Company. The Company, acting under the supervision of
the Compensation Committee of its Board of Directors, shall be responsible for
the general operation and administration of the Plan and for carrying out the
provisions thereof.

6.2General Powers of Administration. All provisions set forth in the Qualified
Plan with respect to the administrative powers and duties of the Company,
expenses of administration, and procedures for filing claims shall also be
applicable with respect to the Plan. The Company shall be entitled to rely
conclusively upon all tables, valuations, certificates, opinions and reports
furnished by any actuary, accountant, controller, counsel or other person
employed or engaged by the Company with respect to the Plan.

10

--------------------------------------------------------------------------------




ARTICLE VII
AMENDMENT OR TERMINATION


7.1Amendment or Termination. The Company intends the Plan to be permanent but
reserves the right, subject to Article IX, to amend or terminate the Plan when,
in the sole opinion of the Company, such amendment or termination is advisable.
Any such amendment or termination shall be made pursuant to a resolution of the
Compensation Committee and shall be effective as of the date of such resolution
or as specified therein.

7.2Effect of Amendment or Termination. No amendment or termination of the Plan
shall directly or indirectly deprive any current or former Participant or
Beneficiary of an Account balance which has accrued under this Plan prior to the
effective date of such amendment or termination.

11

--------------------------------------------------------------------------------




ARTICLE VIII GENERAL PROVISIONS


8.1Funding.    The Plan at all times shall be entirely unfunded and the Company
shall not be required at any time to segregate any assets of the Company for
payment of any benefits hereunder. No Participant, Beneficiary or any other
person shall have any interest in any particular assets of the Company by reason
of the right to receive a benefit under the Plan and any such Participant,
Beneficiary or other person shall have only the rights of a general unsecured
creditor of the Company with respect to any rights under the Plan.

8.2General Conditions.    Any accounts payable under the Qualified Savings Plan
shall be paid solely in accordance with the terms and conditions of the
Qualified Savings Plan and nothing in this Plan shall operate or be construed in
any way to modify, amend or affect the terms and provisions of the Qualified
Plan.

8.3No Guaranty of Benefits.    Nothing contained in the Plan shall constitute a
guaranty by the Company or any other entity or person that the assets of the
Company will be sufficient to pay any benefit hereunder.

8.4No Enlargement of Employee Rights.    No Participant or Beneficiary shall
have any right to a benefit under the Plan except in accordance with the terms
of the Plan. Establishment of the Plan shall not be construed to give any
Participant the right to be retained in the service of the Company.

8.5Spendthrift Provision.    No interest of any person or entity in, or right to
receive a benefit under, the Plan shall be subject in any manner to sale,
transfer, assignment, pledge, attachment, garnishment, or other alienation or
encumbrance of any kind; nor may such interest or right to receive a benefit be
taken, either voluntarily or involuntarily, for the satisfaction of the debts
of, or other obligations or claims against, such person or entity, including
claims for alimony, support, separate maintenance and claims in bankruptcy
proceedings. No Deferred Mutual Fund Units shall be pledged, hypothecated, or
transferred by a Participant other than by will or the laws of descent and
distribution.

8.6Applicable Law.    The Plan shall be construed and administered under the
laws of the State of Michigan.

8.7Small Benefits.    If at any time an Account payable under this Plan has a
value of less than $25,000, the Company shall pay such Account to the
Participant or Beneficiary in a single lump sum in lieu of any further benefit
payments hereunder.

8.8Incapacity of Recipient.    If any person entitled to a benefit payment under
the Plan is deemed by the Company to be incapable of personally receiving and
giving a valid receipt for such payment, then, unless and until claim therefor
shall have been made by a duly appointed guardian or other legal representative
of such person, the Company may provide for such payment or any part thereof to
be made to any other person or institution then contributing toward or providing
for the care and maintenance of such person. Any such payment shall be a payment
for the account of such person and a complete discharge of any liability of the
Company and the Plan therefor.

8.9Corporate Successor.    The Plan shall not be automatically terminated by a
transfer or sale of assets of the Company or by the reorganization, merger or
consolidation of the Company into or with any other corporation or entity, but
shall be continued after such transfer, sale, reorganization, merger or
consolidation.

8.10Unclaimed Benefit.    Each Participant shall keep the Company informed of
his current address. The Company shall not be obligated to search for the
whereabouts of any person. If the location of a Participant is not made known to
the Company within three (3) years after the date on which payment of the
Participant's Account may first be made, payment may be made as though the
Participant had died at the end of the three-year period. If, within one
additional year after such

12

--------------------------------------------------------------------------------



three-year period has elapsed, or, within three years after the actual death of
a Participant, the Company is unable to locate any Beneficiary for the
Participant, then the Company shall have no further obligation to pay any
benefit hereunder to such Participant or Beneficiary or any other person and
such benefit shall be irrevocably forfeited.

8.11Limitations on Liability.    Notwithstanding any of the preceding provisions
of the Plan, neither the Company nor any individual acting as an employee or
agent of the Company shall be liable to any Participant, former Participant,
Beneficiary or any other person for any claim, loss, liability or expense
incurred in connection with the Plan.

8.12Duties of Participants and Beneficiaries.    The Participant and any
Beneficiaries of a Participant shall, as a condition of receiving benefits under
this Plan, be obligated to provide the Compensation Committee with such
information as the Compensation Committee shall require in order to determine
Account Balances and calculate benefits under this Plan.

13

--------------------------------------------------------------------------------






ARTICLE IX
CHANGE-OF-CONTROL


        9.1    Benefit Rights Upon Change-of-Control.    Notwithstanding any
other provision of the Plan to the contrary, in the event of a
Change-of-Control, the Company or any successor shall be prohibited from
amending or terminating the Plan in any manner so as to deprive, directly or
indirectly, any current or former Participant or Beneficiary of all or any
portion of any Account which has accrued under this Plan prior to the effective
date of such amendment or termination.

        9.2    Definition of Change-of-Control.    For purposes of this Plan, a
"Change of Control" shall be deemed to have occurred if:

(a)Any "Person" (as defined below), excluding for this purpose SPX Corporation
(the Company) or any subsidiary of the Company, any employee benefit plan of the
Company or of any subsidiary of the Company, or any entity organized, appointed
or established for or pursuant to the terms of any such plan which acquires
beneficial ownership of common shares of the Company, is or becomes the
"Beneficial Owner" (as defined below) of twenty percent (20%) or more of the
common shares of the Company then outstanding; PROVIDED, however, that no Change
of Control shall be deemed to have occurred as the result of an acquisition of
common shares of the Company by the Company which, by reducing the number of
shares outstanding, increases the proportionate beneficial ownership interest of
any Person to twenty percent (20%) or more of the common shares of the Company
then outstanding, but any subsequent increase in the beneficial ownership
interest of such a Person in common shares of the Company shall be deemed a
Change of Control; and provided further that if the Board of Directors of the
Company determines in good faith that a Person who has become the Beneficial
Owner of common shares of the Company representing twenty percent (20%) or more
of the common shares of the Company then outstanding has inadvertently reached
that level of ownership interest, and if such Person divests as promptly as
practicable a sufficient number of shares of the Company so that the Person no
longer has a beneficial ownership interest in twenty percent (20%) or more of
the common shares of the Company then outstanding, then no Change of Control
shall be deemed to have occurred. For purposes of this paragraph (a), the
following terms shall have the meanings set forth below:

(i)"Person" shall mean any individual, firm, limited liability company,
corporation or other entity, and shall include any successor (by merger or
otherwise) of any such entity.

(ii)"Affiliate" and "Associate" shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended (the "Exchange Act").

(iii)A Person shall be deemed the "Beneficial Owner" of and shall be deemed to
"beneficially own" any securities:

(A)which such Person or any of such Person's Affiliates or Associates
beneficially owns, directly or indirectly (determined as provided in Rule 13d-3
under the Exchange Act);

(B)which such Person or any of such Person's Affiliates or Associates has
(1) the right to acquire (whether such right is exercisable immediately or only
after the passage of time) pursuant to any agreement, arrangement or
understanding (other than customary agreements with and between underwriters and
selling group members with respect to a bona fide public offering of
securities), or upon the exercise of conversion rights, exchange rights, rights
(other than rights under the Company's Rights Agreement dated June 25, 1996 with
The Bank of New York, as amended),

14

--------------------------------------------------------------------------------



warrants or options, or otherwise; provided, however, that a Person shall not be
deemed the Beneficial Owner of, or to beneficially own, securities tendered
pursuant to a tender or exchange offer made by or on behalf of such Person or
any of such Person's Affiliates or Associates until such tendered securities are
accepted for purchase or exchange; or (2) the right to vote pursuant to any
agreement, arrangement or understanding; provided, however, that a Person shall
not be deemed the Beneficial Owner of, or to beneficially own, any security if
the agreement, arrangement or understanding to vote such security (a) arises
solely from a revocable proxy or consent given to such Person in response to a
public proxy or consent solicitation made pursuant to, and in accordance with,
the applicable rules and regulations promulgated under the Exchange Act and
(b) is not also then reportable on Schedule 13D under the Exchange Act (or any
comparable or successor report); or

(C)which are beneficially owned, directly or indirectly, by any other Person
with which such Person or any of such Person's Affiliates or Associates has any
agreement, arrangement or understanding (other than customary agreements with
and between underwriters and selling group members with respect to a bona fide
public offering of securities) for the purpose of acquiring, holding, voting
(except to the extent contemplated by the proviso to subparagraph (a)(iii)(B)(2)
above) or disposing of any securities of the Company.

Notwithstanding anything in this definition of Beneficial Ownership to the
contrary, the phrase "then outstanding," when used with reference to a Person's
beneficial ownership of securities of the Company, shall mean the number of such
securities then issued and outstanding together with the number of such
securities not then actually issued and outstanding which such Person would be
deemed to own beneficially hereunder.

(b)During any period of two (2) consecutive years, individuals who at the
beginning of such two-year period constitute the Board of Directors of the
Company and any new director or directors (except for any director designated by
a person who has entered into an agreement with the Company to effect a
transaction described in paragraph (a), above, or paragraph (c), below) whose
election by the Board or nomination for election by the Company's shareholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority of the Board; or

(c)Approval by the shareholders of (or if such approval is not required, the
consummation of) (i) a plan of complete liquidation of the Company, (ii) an
agreement for the sale or disposition of the Company or all or substantially all
of the Company's assets, (iii) a plan of merger or consolidation of the Company
with any other corporation, or (iv) a similar transaction or series of
transactions involving the Company (any transaction described in parts
(i) through (iv) of this paragraph (c) being referred to as a "Business
Combination"), in each case unless after such a Business Combination the
shareholders of the Company immediately prior to the Business Combination
continue to own at least eighty percent (80%) of the voting securities of the
new (or continued) entity immediately after such Business Combination, in
substantially the same proportion as their ownership of the Company immediately
prior to such Business Combination.


A "Change of Control" shall not include any transaction described in
paragraph (a) or (c), above, where, in connection with such transaction, a
participant and/or any party acting in concert with that participant shall
substantially increase their, his or its, as the case may be, ownership interest
in the Company or a successor to the Company (other than through conversion of
prior ownership interests in

15

--------------------------------------------------------------------------------



the Company and/or through equity awards received entirely as compensation for
past or future personal services).

        9.3    Excess Parachute Payments by the Company.    

        (a)    Anything in this Plan to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Corporation
to or for the benefit of a Participant, whether paid or payable or distributed
or distributable pursuant to the terms of this Plan or otherwise, but determined
without regard to any additional payments required under this Section 8.3 (a
"Payment") would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended, (the "Code") or if any interest or
penalties are incurred by the Participant with respect to such excise tax (such
excise tax, together with any such interest and penalties, being hereinafter
collectively referred to as the "Excise Tax"), then the Participant shall be
entitled to receive an additional payment (a "Gross-Up Payment") in an amount
such that, after payment by the Participant of all taxes (including any interest
or penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, the Participant retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the Payment.

        (b)    Subject to the provisions of paragraph (c) below, all
determinations required to be made under this Section 8.3, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by the accounting firm which is then serving as the auditors for the Corporation
(the "Accounting Firm"), which shall provide detailed supporting calculations
both the Corporation and the Participant within fifteen (15) business days of
the receipt of notice from the Participant that there has been a Payment, or
such earlier time as is required by the Corporation. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change of Control, the Participant shall appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Account Firm
hereunder). All fees and expenses of the Accounting Firm shall be borne solely
by the Corporation. Any Gross-Up Payments, as determined pursuant to this
Section 8.3 shall be paid by the Corporation to the Participant within five
(5) days of the receipt of the Accounting Firm's determination. If the
Accounting Firm determines that no Excise Tax is payable by the Executive, it
shall furnish the Participant with a written opinion that failure to report the
Excise Tax on the Participant's applicable federal income tax return would not
result in the imposition of a negligence or similar penalty. Any good faith
determination by the Accounting Firm shall be binding upon the Corporation and
the Participant. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Corporation should have been made ("Underpayment"),
consistent with the calculations required to be made hereunder. In the event
that the Corporation exhausts its remedies pursuant to paragraph (c) below, and
the Participant thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Corporation to or for
the benefit of the Participant.

        (c)    The Participant shall notify the Company in writing of any claim
by the Internal Revenue Service that, if successful, would require the payment
by the Company of a Gross-Up Payment. Such notification shall be given as soon
as practicable but no later than fifteen (15) business days after the
Participant is informed in writing of such claim and shall apprise the Company
of the nature of such claim and the date on which such claim is requested to be
paid. The Participant shall not pay such claim prior to the expiration of the
thirty (30)-day period following the date on which the Participant gives such
notice to the Company (or such shorter period ending on the date on which
Participant gives such notice to the Company (or such shorter period ending on
the date that any payment of taxes with

16

--------------------------------------------------------------------------------




respect to such claim is due). If the Company notifies the Participant in
writing prior to the expiration of such period that it desires to contest such
claim, the Participant shall:

(i)Give the Company any information reasonably requested by the Company relating
to such claim;

(ii)Take such action in connection with contesting such claim as the Company
shall reasonably request in writing, from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

(iii)Cooperate with the Company in good faith in order effectively to contest
such claim; and

(iv)Permit the Company to participate in any proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Participant harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
paragraph (c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Participant to pay the tax claimed and sue for a refund, or contest the
claim in any permissible manner; and the Participant agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Participant shall
pay such claim and sue for a refund, the Company shall advance the amount of
such payment to the Participant on an interest-free basis and shall indemnify
and hold the Participant harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance; and further provided that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Participant
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company's control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Participant shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

        (d)    If, after the receipt by the Participant of an amount advanced by
the Company pursuant to paragraph (c) above, the Participant becomes entitled to
receive any refund with respect to such claim, the Participant shall (subject to
the Company's complying with the requirements of said paragraph (c)) promptly
pay to the Company the amount of such refund (together with any interest paid or
credited thereon, after taxes applicable thereto). If, after the receipt by the
Participant of an amount advanced by the Company pursuant to said paragraph (c),
a determination is made that the Participant shall not be entitled to any refund
with respect to such claim and the Company does not notify the Participant in
writing of its intent to contest such denial of refund prior to the expiration
of thirty (30) days after such determination, then such advance shall be
forgiven and shall not be required to be repaid; and the amount of such advance
shall offset, to the extent thereof, the amount of the Gross-Up Payment required
to be paid.

17

--------------------------------------------------------------------------------




ARTICLE X
SPECIAL PROVISIONS


        10.1    Former Participants in the General Signal Corporation Deferred
Compensation Plan.    The deferrals made under the General Signal Corporation
Deferred Compensation Plan (the "GSX Plan") payable after July 1, 1999 shall be
held under this Plan, as provided in this section.

        (a)    The GSX Plan accounts of GSX Plan participants not becoming SPX
employees shall be held as part of this Plan. All amounts deferred under the GSX
Plan shall be held under this Plan and may be directed to deferred mutual fund
units pursuant to the terms of this Plan. Participants may make no further
deferrals and may make no change in the payment elections made under the GSX
Plan.

        (b)    The accounts of GSX Plan participants who became employees of SPX
on January 1, 1999 and were eligible for this Plan shall also be held pursuant
to the terms of this Plan. All such deferrals shall receive earnings credits on
the basis of the deferral mutual fund units to which Participants have directed
them. Participants may also make transfers between deferred mutual fund units as
provided under the Plan.

        (c)    Former GSX plan participants described in 10.l(b) who are also
eligible to be participants in this Plan under Article II shall have a one time
election to be made prior to January 1, 1999, to have their GSX Plan deferrals
paid at the same time and in the same method as they have selected for deferrals
under the SPX Plan made after January 1, 1999 as SPX employees actively
participating in the Plan.

--------------------------------------------------------------------------------

Benefits shall be paid only if the plan administrator decides in its discretion
that the applicant is entitled to them.

18

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3



TABLE OF CONTENTS
SPX CORPORATION SUPPLEMENTAL RETIREMENT SAVINGS PLAN
ARTICLE I DEFINITIONS
ARTICLE II ELIGIBILITY
ARTICLE III CONTRIBUTIONS AND DEFERRAL ACCOUNTS
ARTICLE IV PARTICPANTS' ACCOUNT AND INVESTMENT CREDITS
ARTICLE V PAYMENT OF ACCOUNT
ARTICLE VI ADMINISTRATION OF THE PLAN
ARTICLE VII AMENDMENT OR TERMINATION
ARTICLE VIII GENERAL PROVISIONS
ARTICLE IX CHANGE-OF-CONTROL
ARTICLE X SPECIAL PROVISIONS
